*203OPINION OF THE COURT
Per Curiam.
The respondent was admitted to the Bar on June 25, 1973, at a term of the Appellate Division of the Supreme Court in the First Judicial Department. By order of this court dated May 30, 1989, the petitioner was authorized to institute the instant proceeding and the respondent was suspended from the practice of law pending the outcome of this proceeding. The respondent has submitted an affidavit dated August 8, 1989, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
The respondent acknowledges in his affidavit that he is the subject of a complaint of professional misconduct being investigated by the Grievance Committee involving improper use of escrow moneys entrusted to him which resulted in negative balances in his escrow account on several occasions, and, on one occasion when there should have been at least $11,434.84 on deposit, the balance in that account was $385.64; failure to maintain bookkeeping records as required by the rules of this court; and failure to cooperate with the Grievance Committee in its investigation of complaints of professional misconduct.
The respondent acknowledges that his resignation is freely and voluntarily tendered, that he has not been subjected to coercion or duress, that he is fully aware of the implications of submitting his resignation, and that he could not successfully defend himself on the merits against charges predicated on the misconduct outlined above.
Under the circumstances herein, the respondent’s resignation as a member of the Bar is accepted and directed to be filed. Accordingly, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mollen, P. J., Mangano, Thompson, Bracken and Balletta, JJ., concur.
Ordered that the resignation of the respondent Robert J. Dembeck is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Robert J. Dembeck is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent Robert J. Dembeck shall continue to comply with this court’s rules governing the conduct *204of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Robert J. Dembeck is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.